 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   LONNIE EDWARD FANTROY, JR.,   )     NO. CV 19-5751-DMG(E)
                                   )
12                  Petitioner,    )
                                   )     ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )     CONCLUSIONS AND RECOMMENDATIONS
14   JOE LIZARRAGA,                )
                                   )     OF UNITED STATES MAGISTRATE JUDGE
15                                 )
                    Respondent.    )
16   ______________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.     The Court accepts

21   and adopts the Magistrate Judge’s Report and Recommendation.

22

23         IT IS ORDERED that Judgment be entered denying and dismissing

24   the Petition without prejudice.

25   ///

26   ///

27   ///

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7   DATED:   November 12, 2019

 8

 9

10                                ___________________________________
                                              DOLLY M. GEE
11                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
